             Case 3:20-cv-01747-PAD Document 67 Filed 06/24/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                                 Civil No. 3:20-cv-1747
Plaintiff,

v.
                                                 Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                               Performance Of Contract;
                                                 Reimbursement Of Funds, Costs
Defendants.                                      And Expenses



                           Motion in Compliance with Order
                           Regarding Request to Intervene

To the Honorable Court:

        Comes Now, Teal Peak Capital, LLC (“TPC”), and through the undersigned

attorney, respectfully states and prays:

        1.       On June 11, 2021, Mr. Gerald Kleis Pasarell (“Mr. Kleis”) –alleged real

estate broker of defendant Alan Bram Goldman (“Mr. Goldman”)—asked this Honorable

Court to grant him authorization to participate in the action at bar as intervening co-

plaintiff because of Mr. Goldman’s alleged breach of their real estate agent contract.

[ECF No. 60] On that same day, this Honorable Court ordered the parties to respond

not later than June 25, 2021. [ECF No. 62]

        2.       In compliance, Plaintiff informs that it has no position on whether Mr. Kleis

should be allowed to intervene as co-plaintiff.

         Wherefore, TPC respectfully requests from this Honorable Court to take notice

of the above and deem it in compliance with its June 11 order at ECF No. 62.
         Case 3:20-cv-01747-PAD Document 67 Filed 06/24/21 Page 2 of 2




       Respectfully Submitted.

       In San Juan, Puerto Rico, this 24th day of June 2021.

       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.

                                            Sánchez-Betances, Sifre &
                                            Muñoz-Noya, LLC
                                            33 Calle Bolivia, Suite 500
                                            San Juan, PR 00917
                                            t. 787-756-7880
                                            f. 787-753-6580

                                            s/Adrián Sánchez-Pagán
                                            Adrián Sánchez-Pagán
                                            USDPR NO. 223311
                                            asanchez@sbsmnlaw.com




                                               2
